If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 14, 2020
               Plaintiff-Appellee,

v                                                                    No. 345094
                                                                     Ingham Circuit Court
MATTHEW RYAN GREEN,                                                  LC No. 17-000900-FH

               Defendant-Appellant.


Before: CAVANAGH, P.J., and SAWYER and RIORDAN, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial conviction of being an accessory after the fact
to a felony, MCL 750.505. Defendant was sentenced to serve 18 to 60 months of imprisonment.
We affirm.

                                            I. FACTS

        During an interview with police, defendant admitted that he, Brandon Addiss, and Amber
Kohls took turns fatally cutting and stabbing the victim. Defendant threw the knife they used into
a nearby creek and helped hide the victim’s body by rolling it up in a tent and submerging it in the
creek along with a lounge chair and a bicycle on top of it. Defendant led police officers to the
location where they recovered the body, which had been tied to the shoreline by a rope, and to the
knife.

                                         II. ANALYSIS

                       A. INEFFECTIVE ASSISTANCE OF COUNSEL

         Defendant argues that trial counsel provided constitutionally ineffective assistance by
failing to call defendant’s guardian and his therapist as witnesses. We disagree.

       “Whether a defendant has been denied the effective assistance of counsel is a mixed
question of fact and constitutional law.” People v Solloway, 316 Mich. App. 174, 187; 891 NW2d



                                                -1-
255 (2016). We review for clear error the trial court’s findings of fact and review de novo
questions of law. Id. at 188.

        A defendant who claims he was denied the effective assistance of counsel bears a heavy
burden to overcome the presumption of effective assistance. People v Head, 323 Mich. App. 526,
539; 917 NW2d 752 (2018). “In order to obtain a new trial, a defendant must show that (1)
counsel’s performance fell below an objective standard of reasonableness and (2) but for counsel’s
deficient performance, there is a reasonable probability that the outcome would have been
different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). We do not second-
guess counsel on trial strategy, nor do we assess counsel’s competence with the benefit of
hindsight. People v Foster, 319 Mich. App. 365, 391; 901 NW2d 127 (2017).

        Counsel’s decision whether to call a witness is presumed to be a strategic one for which
we will not substitute our judgment. People v Ackerman, 257 Mich. App. 434, 455; 669 NW2d 818
(2003). Counsel’s failure to call a witness will generally not amount to ineffective assistance
unless it deprives the defendant of a substantial defense, i.e., a defense that might have made a
difference in the outcome of the trial. People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714
(2009); People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68 (2009).

        Defendant argues that his therapist’s testimony would have “provided extra support” for
his duress defense and would have showed that defendant was susceptible to influence from
Addiss. The therapist testified at the Ginther1 hearing that defendant “was struggling with
depression and anxiety and he was having difficulty with sleep. And he was doing the best that he
could to function.” The therapist additionally testified that if she had been called to testify at trial,
she would have stated that defendant had a “significant mental health history,” that defendant had
been depressed since he was 13 years old, and that he struggled academically.

       However, evidence of defendant’s mental illness had already been introduced during trial.
A police officer testified that defendant told him that he had anxiety and took antidepressants.
Video evidence was admitted in which defendant is heard telling the officer that he used
antidepressants. Further, trial counsel advanced the defense of duress—not “a general
susceptibility to social influence” defense. Thus, defendant was not deprived of a substantial
defense. Payne, 285 Mich. App. at 190.

        Defendant argues that his guardian would have testified about defendant’s “complete
history and mental health challenges,” and that defendant was delayed in his milestones.
Defendant contends that this testimony would have demonstrated his history of his susceptibility
to influences by others. However, testimony about defendant’s history of susceptibility to
influence would show that defendant acted in conformity therewith on the date of this incident,
and presumably have been inadmissible under MRE 404(b)(1).2 “Failing to advance a meritless


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).
2
 “Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in
order to show action in conformity therewith. It may, however, be admissible for other purposes,
such as proof of motive, opportunity, intent, preparation, scheme, plan, or system in doing an act,



                                                  -2-
argument or raise a futile objection does not constitute ineffective assistance of counsel.” People
v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

        Moreover, trial counsel stated that he did not call the guardian as a witness because he
thought she “may be combative and that, you know, she may argue. And the nature, or the
personality of the trial up to that was very cordial.” The guardian was an “aggressive
communicator,” and trial counsel could not predict what she might say, “especially on cross-
examination.” Trial counsel also believed that if he had called the guardian to testify concerning
defendant’s general susceptibility, it might open the door for the prosecution to introduce evidence
that defendant was in a romantic relationship with Khols and had acted to impress her.
Additionally, trial counsel believed that defendant did not want the guardian to testify because he
disliked having her as his guardian. We do not second-guess counsel on matters of trial strategy;
nor do we assess trial counsel’s competence with the benefit of hindsight. See Foster, 319 Mich
App at 391. Moreover, defendant has not established a reasonable probability that but for
counsel’s alleged error the result of the proceedings would have been different. Trakhtenberg, 493
Mich. at 51. Accordingly, defendant is not entitled to relief based on the ineffective assistance of
trial counsel.

                                         B. SENTENCE

         Defendant next argues that offense variable (OV) 19 was improperly scored and that his
minimum sentence, which exceeded the top end of the guidelines range by 9 months, was
disproportionate. Defendant has fully served his 18-month minimum sentence and has been
released on parole. Thus, this issue is moot and we decline to address it. People v Tombs, 260
Mich. App. 201, 220; 679 NW2d 77 (2003) (when a defendant has already served his minimum
sentence, we are unable to provide a remedy for a sentencing error, and the issue is rendered moot);
People v Richmond, 486 Mich. 29, 34; 782 NW2d 187 (2010) (we generally will not decide a moot
issue).3

                                       III. CONCLUSION




knowledge, identity, or absence of mistake or accident when the same is material, whether such
other crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the conduct at
issue in the case.” MRE 404(b)(1). None of those exceptions apply here.

3
  Additionally, defendant’s argument fails on the merits. Under MCL 777.49(c), when “[t]he
offender otherwise interfered with or attempted to interfere with the administration of justice, or
directly or indirectly violated a personal protection order,” 10 points are scored for OV 19. “OV
19 is generally scored for conduct that constitutes an attempt to avoid being caught and held
accountable for the sentencing offense.” People v Sours, 315 Mich. App. 346, 349; 890 NW2d 401
(2016). Defendant admitted that he helped hide the victim’s body and that he threw the knife that
in the river. Thus, the record supports the trial court’s assessment of 10 points for OV 19.


                                                -3-
      Defendant is not entitled to relief based on the ineffective assistance of trial counsel, and
we decline to consider the issues he raises with respect to his sentence because they are moot.
Accordingly, we affirm.

                                                            /s/ Mark J. Cavanagh
                                                            /s/ David H. Sawyer
                                                            /s/ Michael J. Riordan




                                                -4-